Mr. Justice Allen
delivered the opinion of the court.
*392This cause is before us on an application for a supersedeas, and was brought here upon a writ of error sued out in the same proceedings as are reviewed in No. 10,494. The Hendrie & Bolthoff Mfg. & Supply Co. v. Geo. W. Beck, Receiver. The plaintiff in error here is another one of the creditors described in the petition in that case. It filed an answer, similar in form to the answer mentioned in that case. A demurrer thereto was sustained. The court’s order brought for review here is the same order reviewed there, and the same question is presented.
For reasons stated in the opinion in case No. 10,494, above named, the order is reversed, in so far as it applies to the plaintiff in error, and the cause is remanded for further proceedings not inconsistent with the opinion above mentioned.
Mr. Chief Justice Scott and Mr. Justice Teller concur.